Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2009/0213618) in view of Bae et al. (US 2011/0050556) (hereinafter Bae).
Re claim 1: Lai teaches a thin backlight module, comprising: a plurality of light emitting sources (91, fig. 10) (LEDs, see para [0046]), the light emitting sources (91) arranged in an array (see fig. 10); a fluorescence layer (93a, fig. 4) (see abstract), a plurality of surface micro-structures (933, fig. 10) (recesses, see para [0047]) disposed on a surface (935, fig. 10) of the fluorescence layer (93a), each of the surface micro-structures (933) disposed corresponding to each of the light emitting sources (91); a plurality of particle micro-structures (95, fig. 10), each of the particle micro-structures (95) disposed corresponding to each of the surface micro-structures (935), wherein each particle micro-structure (95) and each surface micro-structure 
However, Lai fails to teach a drive substrate; the light emitting sources arranged on the drive substrate; a plurality of reflecting layers disposed on the drive substrate, each reflecting layer disposed between each two adjacent ones of the light emitting sources; a diffusing layer disposed on the fluorescence layer; a top coat layer disposed on the diffusing layer; and 
Bae teaches a drive substrate (210, fig. 5); a plurality of light emitting sources (220, fig. 5); the light emitting sources (220) arranged in an array (see fig. 5) on the drive substrate (210); a plurality of reflecting layers (240, fig. 5) (reflection layers, see para [0092]) disposed on the drive substrate (210), each reflecting layer (240) disposed between each two adjacent ones of the light emitting sources (220) (see fig. 5); a fluorescence layer (230, fig. 5); a diffusing layer (252, fig. 5)(diffusion sheet, see para [0091]) disposed on the fluorescence layer (230); a top coat layer (251, fig. 5) disposed on the diffusing layer (252).
Therefore, in view of Bae, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a drive substrate, a plurality of reflecting layers disposed on the drive substrate where each reflecting layer disposed between each two adjacent ones of the light emitting sources, a diffusing layer disposed on the fluorescence layer, and a top coat layer disposed on the diffusing layer of Lai, in order to improve the light reflection, image quality, and uniformity of illuminance for the backlight module.


However, Lai fails to teach the size of each of the light emitting sources ranges from 100 µm to 1000 µm, and the distance between each two adjacent ones of the light emitting sources ranges from 100 µm to 2000 µm.  
Lai in view of Bai discloses the claimed invention except for the size of each of the light emitting sources ranges from 100 µm to 1000 µm, and the distance between each two adjacent ones of the light emitting sources ranges from 100 µm to 2000 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size of the light emitting sources ranges from 100 µm to 1000 µm and the distance between two adjacent light emitting sources ranges from 100 µm to 2000 µm to provide a uniform light emitting distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 5: Lai teaches a length (length from center of recess 933 to surface of 932, fig. 10) from a center of each surface micro-structure (center of recess 933, fig. 10) to the surface of the fluorescence layer (surface of 932), and a thickness of each surface micro-structure (thickness of 933, fig. 10).  
However, Lai fails to teach the length ranges from 50 µm to 500 µm, and the thickness ranges from 5 µm to 100 µm.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 6: Lai teaches each of the light emitting sources (91, fig. 10) is a mini LED or a micro LED (LEDs, see para [0046]) (note: claim does not recite size of the LED therefore LED 91 can be considered a mini or micro LED); the fluorescence layer (93a, fig. 10) comprises a light transmissive adhesive (material of 93a) (epoxy, see para [0024]) and comprises, mixed with the light transmissive material adhesive (material of 93a) (epoxy, see para [0024]), one selected from a group consisting of a plurality of fluorescent particles (938, fig. 10) (fluorescent material, see para [0050]), a plurality of quantum dot particles, or a plurality of haze particles.  
	However, Lai fails to teach the drive substrate is a flexible printed circuit board (FPC) or a printed circuit board (PCB).  
Bae teaches a drive substrate (210, fig. 5) is a flexible printed circuit board (FPC) or a printed circuit board (PCB) (printed circuit board, see para [0061]).


Re claim 7: Lai teaches a thin backlight module, comprising: a plurality of light emitting sources (91, fig. 10) (LEDS, see para [0046]), the light emitting sources (91) arranged in an array (see fig. 10); a fluorescence layer (93a, fig. 4) (see abstract), a plurality of surface micro-structures (933, fig. 10) (recesses, see para [0047]) disposed on a surface (935, fig. 10) of the fluorescence layer (93a), each of the surface micro-structures (933) disposed corresponding to each of the light emitting sources (91); and a plurality of particle micro-structures (95, fig. 10), each of the particle micro-structures (95) disposed corresponding to each of the surface micro-structures (935), wherein each particle micro-structure (95) and each surface micro-structure (933) together form a guiding layer (see fig. 10) for dispersing light (see fig. 10) from a corresponding one of the light emitting sources (91). 
	However, Lai fails to teach a drive substrate, and the light emitting sources arranged on the drive substrate.
Bae teaches a drive substrate (210, fig. 5); a plurality of light emitting sources (220, fig. 5); the light emitting sources (220) arranged in an array (see fig. 5) on the drive substrate (210).
Therefore, in view of Bae, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a drive substrate where the light emitting sources are arranged on the drive substrate, in order to improve the light reflection, image quality, and uniformity of illuminance for the backlight module.


However, Lai fails to teach the length ranges from 50 µm to 500 µm, and the thickness ranges from 5 µm to 100 µm.
Lai discloses the claimed invention except for the length ranges from 50 µm to 500 µm, and the thickness ranges from 5 µm to 100 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the length from a center of each surface micro-structure to the surface of the fluorescence layer ranges from 50 µm to 500 µm and the thickness of each surface micro-structure ranges from 5 µm to 100 µm to adjust the light distribution to provide a more uniform illumination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 11: Lai teaches each of the light emitting sources (91, fig. 10) is a mini LED or a micro LED (LEDs, see para [0046]) (note: claim does not recite size of the LED therefore LED 91 can be considered a mini or micro LED); the fluorescence layer (93a, fig. 10) comprises a light transmissive adhesive (material of 93a) (epoxy, see para [0024]) and comprises, mixed with the light transmissive material adhesive (material of 93a) (epoxy, see para [0024]), one selected from a group consisting of a plurality of fluorescent particles (938, fig. 10) (fluorescent material, see para [0050]), a plurality of quantum dot particles, or a plurality of haze particles.

Bae teaches a drive substrate (210, fig. 5) is a flexible printed circuit board (FPC) or a printed circuit board (PCB) (printed circuit board, see para [0061]).
Therefore, in view of Bae, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a drive substrate which is a printed circuit board, in order to support the light emitting sources together.

Re claim 12: Lai teaches wherein a size of each of the light emitting sources (size of 91, fig. 10), and a distance between each two adjacent ones of the light emitting sources (distance between 91, fig. 10).
However, Lai fails to teach a plurality of reflecting layers disposed on the drive substrate, each reflecting layer disposed between each two adjacent ones of the light emitting sources; a diffusing layer disposed on the fluorescence layer; and a top coat layer disposed on the diffusing layer; the size of each of the light emitting sources ranges from 100 µm to 1000 µm, and the distance between each two adjacent ones of the light emitting sources ranges from 100 µm to 2000 µm.  
Bae teaches a plurality of reflecting layers (240, fig. 5) (reflection layers, see para [0092]) disposed on the drive substrate (210), each reflecting layer (240) disposed between each two adjacent ones of the light emitting sources (220) (see fig. 5); a fluorescence layer (230, fig. 5); a diffusing layer (252, fig. 5)(diffusion sheet, see para [0091]) disposed on the fluorescence layer (230); a top coat layer (251, fig. 5) disposed on the diffusing layer (252).

Lai in view of Bai discloses the claimed invention except for the size of each of the light emitting sources ranges from 100 µm to 1000 µm, and the distance between each two adjacent ones of the light emitting sources ranges from 100 µm to 2000 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size of the light emitting sources ranges from 100 µm to 1000 µm and the distance between two adjacent light emitting sources ranges from 100 µm to 2000 µm to provide a uniform light emitting distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2009/0213618) in view of Bae et al. (US 2011/0050556) as applied to claims 1 and 7 above, and further in view of Yang (US 2020/0124919).
Re claim 3: Lai in view of Bae fails to teach each particle micro-structure comprises haze particles of a specific concentration, the concentration ranges from 10% to 90%, and a thickness of each particle micro-structures ranges from 1 µm to 100 µm.  

Therefore, in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add haze particles of a specific concentration to each particle micro-structure of Lai where the concentration ranges from 10% to 90%, and a thickness of each particle micro-structures ranges from 1 µm to 100 µm, in order to increase light diffusion of light thereby providing a more uniform light distribution and improve light mixing [Yang, 0041].

Re claim 4: Lai in view of Bae fails to teach a center of each surface micro-structure is disposed corresponding to a center of a corresponding one of the light emitting sources, and an inclined surface or a curved surface is defined between the center of each surface micro-structure and the surface of the fluorescence layer.  
Yang teaches a center of each surface micro-structure (center of 40, fig. 1) is disposed corresponding to a center of a corresponding one of the light emitting sources (center of 20, fig. 1), and an inclined surface or a curved surface (curved surface of 40, fig. 1) is defined between the center of each surface micro-structure (40) and the surface of the fluorescence layer (surface of 30).
Therefore, in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a center of each surface micro-

Re claim 8: Lai in view of Bae fails to teach each particle micro-structure comprises haze particles of a specific concentration, the concentration ranges from 10% to 90%, and a thickness of each particle micro-structures ranges from 1 µm to 100 µm.  
Yang teaches each particle micro-structure (40, fig. 1) comprises haze particles (diffusion particles, see para [0043]) of a specific concentration (concentration of 30%-50%, see para [0043]), the concentration ranges from 10% to 90% (concentration of 30%-50%, see para [0043]), and a thickness of each particle micro-structures (40) ranges from 1 µm to 100 µm (100 micrometers, see para [0042]).
Therefore, in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add haze particles of a specific concentration to each particle micro-structure of Lai where the concentration ranges from 10% to 90%, and a thickness of each particle micro-structures ranges from 1 µm to 100 µm, in order to increase light diffusion of light thereby providing a more uniform light distribution.

Re claim 9: Lai in view of Bae fails to teach a center of each surface micro-structure is disposed corresponding to a center of a corresponding one of the light emitting sources, and an inclined surface or a curved surface is defined between a center of each surface micro-structure and the surface of the fluorescence layer.  

Therefore, in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a center of each surface micro-structure is disposed corresponding to a center of a corresponding one of the light emitting sources, and an inclined surface or a curved surface is defined between the center of each surface micro-structure and the surface of the fluorescence layer, in order to provide more uniform light distribution and improve light mixing [Yang, 0041].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2009/0213618) in view of Yang (US 2020/0124919) and Saitoh et al. (US 2007/0058359) (hereinafter Saitoh).
Re claim 13: Lai teaches a manufacturing method of a thin backlight module, comprising steps as follows:  S20: arranging a plurality of light emitting sources (91, fig. 10); S30: developing a fluorescence layer (93a, fig. 10) on the light emitting sources (91), and a plurality of surface micro-structures (933, fig. 10) on a surface (935, fig. 10) of the fluorescence layer (93a), wherein each of the surface micro-structures (933) is disposed corresponding to each of the light emitting sources (91); and S40: developing a particle micro-structure (95, fig. 10) on each of the surface micro-structures (933), and each particle micro-structure (95) and each 
However, Lai fails to teach S10: providing a drive substrate; the plurality of light emitting sources on the drive substrate; hot-pressing the plurality of surface micro-structures; and each particle micro-structure contains particles of a concentration.
Yang teaches providing a drive substrate (10, fig. 1); arranging a plurality of light emitting sources (20, fig. 1) on the drive substrate (10); a plurality of particle micro-structure (40, fig. 1); wherein each particle micro-structure (40) contains particles of a concentration (mixed with concentration of diffusion particles, see para [0043]).
Saitoh teaches hot-pressing (hot-pressing, see para [0064]) a plurality of surface micro-structures (8, fig. 1).
Therefore, in view of Saitoh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hot press the plurality of surface micro-structures of Lai, in order to form the surface micro-structure on the light guide. 
Therefore, in view of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a driving substrate where the plurality of light emitting sources are arranged on the drive substrate and add particles of a concentration in each particle micro-structure of Lai, in order to provide more uniform light distribution and improve light mixing [Yang, 0041].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2009/0213618) in view of Yang (US 2020/0124919) and Saitoh et al. (US 2007/0058359) as 13 above, and further in view of Bae et al. (US 2011/0050556) (hereinafter Bae). 
Re claim 16: Lai in view of Yang and Saitoh fails to teach before step S30, the manufacturing method further comprises developing a plurality of reflecting layers, wherein each reflecting layer is disposed between each adjacent two of the light emitting sources.  
Bae teaches developing a plurality of reflecting layers (240, fig. 5) (reflection layers, see para [0092]), each reflecting layer (240) disposed between each two adjacent ones of the light emitting sources (220) (see fig. 5).
Therefore, in view of Bae, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of reflecting layers disposed where each reflecting layer disposed between each two adjacent ones of the light emitting sources, in order to improve the light reflection, image quality, and uniformity of illuminance for the backlight module.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest wherein in step S30, each of the surface micro-structures is produced using a hot-press mold in such a manner that an inclined surface or a curved surface is defined between a center of each surface micro-structure to the surface of the fluorescence layer, wherein a length from the center of each surface micro-structure to the claim 14; wherein a stencil process is utilized to coat or print a light transmissive fluid material on each surface micro-structure, wherein the concentration ranges from 10% to 90%, and a thickness of each particle micro-structure ranges from 1 µm to 100 µm with respect to claim 15, as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2015/0219936), Kim et al. (US 2012/0250350), Weng et al. (US 2010/0244058), He et al. (US 2020/0249530) disclose a similar backlight module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZHENG SONG/Primary Examiner, Art Unit 2875